ON PETITION FOR REHEARING.
SULLIVAN, C. J.
A petition for rehearing has been filed in this case and a rehearing is asked on two grounds. The first involves the question of whether the district court on a trial of. this case de novo has power to enter a judgment or whether it has only power to review the action of the probate court and either reverse or affirm such action and then remand the case to the probate court. The second involves the question whether the district court has jurisdiction to enter judgment for the amount of attorneys’ fees due petitioners under the law authorizing the appointment of said petitioners as guardians ad litem, to represent said minor. These questions will be answered together.
The district court upon a trial of this case has jurisdiction to determine the amount of the fee that plaintiffs are entitled to and enter judgment for such amount, and such judgment is binding upon the parties to this proceeding unless reversed on appeal.
Sec. 5669, Rev. Codes, provides, among other things, that the attorney so appointed by the court may receive a fee to be fixed by the probate court for his services. This contemplates that sueh fee must be fixed by the court and not by a *82jury. Neither of the parties was entitled to a jury trial in the probate court, and on an appeal to the district court, that court should fix the fee without submitting the question to a jury.
With the foregoing additions to the original opinion, the petition for rehearing is denied.
Morgan, J., concurs.'
Budge, J., dissents.